DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive.
Applicant argues claim 1 was amended, it was not.
Applicant argues pgs 7-8 against claim 1 rejection over Pietila in view of Galang.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner finds the combination of Pietila’s idling stop start sound replication, see title and paras 96-97 in combination with Galang’s vibration of seat meets as obvious to a person having ordinary skill in the art meets the claim limitations of claim 1 and it’s dependents as described below.
Applicant’s arguments, see pgs 8-10, with respect to claims 8-20 have been fully considered and are persuasive, specifically directly measuring the vibrations of a specific component during idling, e.g. a seat, and then vibrating that same component, e.g. the seat, at the idling frequency.  The rejection of claims 8-20 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Parent claim 8 requires replication of the measured idling frequency of component during shutdown, which is what claims 21-22 restate in different language.  The metes and bounds of claims 21-22 cannot be determined and are therefore indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21-22 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 is a duplicate of claim 21, further claims 21 does not further limit claim 8 as it’s limitations are inherent or required per claim 8 limitations.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pietila et al US 2018/0232196 in view of Galang US 2020/0055513.
In Re 1, Pietila teaches 
1. A system for (taken as non-limiting intended use MPEP 2111.02 II) reducing driver awareness of engine stoppage by a vehicle, the system comprising: 
a stop-start mechanism (auto start stop abstract ECM 114 para 38) in communication with an engine operable to cause movement of the vehicle (abstract) and further cause vibrations to at least one vehicle component (para 35 tactile vibration of passenger cabin and or exhaust system paras 61,67) while idling (pars 3-5, sounds and frequencies and magnitudes are vibrations), the stop-start mechanism programmed to shut off the engine at a beginning of a nonoperational period (auto stop or sail) and restart the engine at an end of the nonoperational period (auto start)(paras 95-99); and 
a vibration device (coil and magnet of speaker 204 driven by audio control module 200) triggered to cause at least one vehicle component (cone of speaker 204) to vibrate (predetermined pseudo engine speed and load at the frequency) when the stop-start mechanism shuts off the engine at the beginning of the nonoperational period, and triggered to cease causing the at least one vehicle component to vibrate when the stop- start mechanism restarts the engine at the end of the nonoperational period (end of para 98 control loops)(figs 1-4 para 1-109).
Pietila does not teach although Galanag teaches to cause and cease causing the at least one vehicle component (seat para 31, 304abc, 308, 306 fig 1) to replicate the vibrations (316 para 31 motor actuator piezoelectric, 301 fig 1) (paras 1-34 figs 1-4). Galang further teaches need for a tactile or audible vehicle environment expectation to match traditional expected driver experiences (paras 2-3). It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to replace Pietila’s vibration speaker device with Galang’s vibration device attached to seat to replicate the vibration of the seat due to a running engine and cease vibrations during engine shutdown to match end user expectations and improve user experience.

In Re 2, Pietila does not teach although Galang teaches the vibration device includes at least one of a piezoelectric shaker (para 31 piezoelectric) or an electrodynamic shaker (para 31 motor actuator)(paras 1-34 figs 1-4).  Galang further teaches need for a tactile or audible vehicle environment expectation to match traditional expected driver experiences (paras 2-3). It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to replace Pietila’s vibration speaker device with Galang’s vibration device attached to seat to replicate the vibration of the seat due to a running engine and cease vibrations during engine shutdown to match end user expectations and improve user experience.
In Re 3, Pietila as modified by Galang teaches wherein the vibration device (Galang’s motor actuator mounted on seat para 31 fig 1) is mounted on or adjacent to the at least one vehicle component.  
In Re 4, Pietila does not teach although Galang teaches wherein the at least one vehicle component includes at least one of (markush limitaiton) a vehicle floor (construed as vibration of seat which is attached directly to floor also vibrates the floor), a vehicle seat (seat para 31), or a vehicle seat track (construed as a portion of seat para 31).  Galang further teaches need for a tactile or audible vehicle environment expectation to match traditional expected driver experiences (paras 2-3). It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add/supplement or replace Pietila’s vibration device with Galang’s vibration device to match end user expectations and improve user experience.
In Re 5-7, Pietila as modified by Galang, Pietila further teaches:
5. The system of claim 1, which includes a controller (figs 2,4 200) in communication with the stop-start mechanism (figs 2,4 114), the controller programmed to (i) receive a first signal (424 autostop yes) from the stop-start mechanism at the beginning the nonoperational period, (ii) cause the vibration device to begin vibrating the at least one vehicle component upon reception of the first signal, (iii) receive a second signal (424 autostop no 404 no engine and vehicle off all power off including power to speaker) from the stop-start mechanism at the end of the nonoperational period, and (iii) cause the vibration device to cease vibrating the at least one vehicle component upon reception of the second signal.  
6. The system of claim 1, wherein the at least one vehicle component vibrates at an idling frequency while the engine is idling, and the vibration device is configured to cause the at least one vehicle component to vibrate at a predetermined frequency that approximately matches the idling frequency (at least para 20 and entire disclosure).  
7. The system of claim 1, wherein the vibration device is configured to adjust vibration of the at least one vehicle component based on feedback regarding a current idling frequency while the engine is idling (428-436 sets pseudo idle parameters in closed loop feedback manner).

Allowable Subject Matter
Claims 8-20 allowed.
Cited prior art Hadjsaid et al US 2021/02069364; Kim et al US 2017/0305427; Kim US 10,757,525; Galang US 2020/0055513; Violi et al US 9,686,611; teach microphone or sensor measurement, but the measurement is of either an engine or ambient environment and the then replicated vibration does not vibrate the engine itself, and generally outputs sound through a speaker.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/Primary Examiner, Art Unit 3747